Cause No.

                                                     11Z-I5
                              IN   THE

                             COURT   OF

                    CRIMINAL APPEALS

ORIGINAL                 . OF TEXAS
                                                          COURT OF CRIMINAL APPEALS

                                                               AUG 14 2015
                       ANTWAIN       BURKS

                   PETITIONER, PRO SE


                                vs



                   THE STATE OF TEXAS



       PETITIONER IN CAUSE NO. 14-14-00166-cr
           TRIAL COURT NUMBER             12-DCR-061196
           from the 400th District Court of
                Fort Bend County, Texas
                       and from       the

        Fourteenth District Court of Appeals
                      Houston, Texas




           PETITION FOR DISCRETIONARY REVIEW


                                                                   FILED IN
               Antwain Burks             # 1913867        COURT OFCRIMINAL APPEALS
                     Ramsey One Unit
                                                                 AUG 14 2015
                        1100 FM 655
                Rosharon, Texas              77583            Abel Acosta, Clerk
                           TABLE OF CONTENTS


INDEX OF AUTHORITIES                                                II
STATEMENT REGARDING ORAL ARGUEMENTS                                  1
STATEMENT OF THE CASE                                                1
STATEMENT OF THE PROCEDURAL HISTORY                                  2
GROUND FOR REVIEW #1                                                 2
PETITIONER 'S RECAP OF HIS CLAIM                                     5
PRAYER FOR RELIEF                                                   -12
CERTIFICATE OF SERVICE                                              12



                               CASE LAW

SPECTOR V. STATE 746 S.W.2d 945, 946 (Tex. App - Austin 1988)     10
iOTENBERRY V. STATE 245 S.W.3d 583, (Tex. App - Fort Worth 2007). 10
STEWART V. STATE 240 S.W.3d 872, 874 (Tex. Crim App 2007)         11


                          STATUTESS   AND RULES

TEXAS PENAL CODE 37.09                                               1,4,10,11
TEX CODE CRIM. PROC. §11.07                                          6
TEX RULES OF APP. PROC. 66 .3(a) (c)(f)                              11


                       CONSTITUTIONAL PROVISIONS


Petitioner proffers that the state has violated his consitutional
right to the United States Constitution pursuant to those provisions
outlined in art.    7 and 14 "Due Process" as well as the Texas Constitution
art.   1 § 9 and 10.




                                 II
                     Cause   No




Antwain Burks, Petitioner         §
                                              PETITION IN CAUSE NO . CR-14-14-00166
                                              FROM THE 400th DISTRICT COURT
                                  §
vs                                            FORT BEND COUNTY, TEXAS
                                  §
                                              AND THE FOURTEENTH    COURT
                                  §
The State of Texas                            OF APPEALS, HOUSTON, PEEXAS
                                  §




                PETITION FOR DISCRETIONARY REVIEW




Antwain Burks, Petitioner, Pro Se, herein petitions this Honorable

Court to review the Judgment from the fourteenth court of appeals

affirming his conviction for "Tampering with Evidence" Penal
Code (Texas) § 37.09 in cause No. 14-14-00166-cr.



                STATEMENT REGARDING ORAL ARGUEHENT

The ground -for review set forth in this petition concerns conflicting

points of law and opinions of the Court of Appeals on the same

points of law, and oral arguement would be helpful to the court

in distinguishing legal authorites and arriving at the conclusion

that is consistant with proper legal analysis.



                        STATEMENT OF THE   CASE

The petitioner was convicted of the offense of "Tampering with
Evidence" by allegedly moving a corpse; the punishment was assessed

at sixteen (16) years in the Texas Department of Criminal Justice

Institutional Division, herein after TDCJ.
   and Burks confinement was affirmed by the Fourteenth CQurt of
   Appeals on July 21, 2015.

     Petitioner Attorney Notifed him of the Appeals C6urt's decision

   appr. one week later, whereat, Petitioner has submitted his Motion

   for extension of time to file this PDR.



                  STATEMENT OF THE PROCEDURAL HISTORY

   The Fourteenth Court of Appeals rendered it's decision affirming
   Petitioners Conviction on July 21, 2015, Petitioner has no other
   filings on this issue ,• in any other court State or Federal and
   purports to have this Petition filed in a timely manner.



                         GROUND FOR REVIEW

                                #   1

 Petitioner avers that the Honorable Court of Appeals for the
 Fourteenth District erred in holding that the Trial Court submitted

 sufficient evidence of Tampering with Evidence when in fact the
 evidence did not support the finding that Petitioner "Tampered
with Evidence" at all; more specifically, a "CORPSE".
  Herewthe State contends that this petitioner , per the Indictment,
"[Tjampered with the corpse of the complainant with the intent
 to impair its availability as evidence in a subsequent or official

Proceeding." , with such, Petitioner proffers several aspects of
this case that have been distorted and misapplied to this offense.

 Petitioner will g.ive arguements in specific order to clarify
his Arguement herein..
a. The sole allegation herein is whether or not the Petitioner
tampered with a corpse and nothing else, yet, the Fourteenth
Appeals Court would like to muddy the waters with subject matter

that is inconsistant with the charge that intended to prejudice

the   facts.




b. Petitioner proffers that the only issue at hand is whether

or not    he tampered with a corpse with the specific intent
to impair its availability as evidence.



c. Petitioner states:- that not even a scintilla of evidence

was produced to vehemenently state the Complainant was in fact
a corpse when he was removed from the petitioners vehicle,
and this is       the most relevant fact and the foundation of the

states    case.




d. Petitioner was with the complainant on the night of his

death, Petitioner spoke to his girlfriend at appr. 1:03am,
sometime after that the complainant was shot by and unknown

person.




e. At appr. 1:20 to 1:30am a witness found the complainant
lying face down in the street, [Apparently] deceased, at which
time a phone call was made to the police, who arrived at appr.
1:50am and thus determined the complainant was dead.
f.Under Penal Code 37.09 T.C.C.P., captioned "Tampering with

or Fabricating Physical Evidence", a person commits a second
degree felony, if the thing altered, destroyed or concealed is

a Human Corpse.

37.09(a) reads "A person commits an offense if knowing that an

investigation or official proceeding is pending or in progress".
  The situation at hand, is the petitioner has been changed with

moving the corpse (Complainant) from the interior of his vehicle

to the ground located outside of his vehicle and then leaving

the scene.   The states theory of petitioner altering, destroying

or concealing a corpse is flawed simply because 1) the corpse
was not altered per the legal definition, 2) the corpse was not
destroyed, and 3) the corpse was not concealed - evident by it

being found moments later by a witness.

  With such what actually occurred was the petitioner concealed

information of the crime and removed the vehicle with its   evidence,

not tampering with a corpse, moreover, the Statute here deals
with Physcial evidence, not infomation of a crime and the state

fails to show with sufficient evidence that this petitioner did

any of the elements needed to convict him of Penal Code 37.09.

  Further, Petitioner proffers that no evidence as to the indentification
of the shooter could have been determined with the complainant

sitting in the car deceased or lying on the ground deceased and
the state has failed to pin-point just what evidence was altered,
destroyed or concealed, it certainly was not the corpse and no
other or further information could have been discovered with

the complainant dead in the car, the rsult or still the same

and the evidence is still the same, nothing was lost in this
situation, nothing was destroyed and nothing concealed.
The sole point of error in Petitioners Appeal was the sufficiency

of the evidence, and within the Fourteenth Appelant courts

findings there are 19 seperate paragraphs, to which the (appellant

court would intend introduce as evidence submitted during trial,

and this is a complete diversionary tactic intended to misdirect

and distort    the   truth.




  Petitioner argues that the one main crucial question herein

is "Was the complainant dead when Petitioner ejected him from
his vehicle?" which is the only way the petitioner can be guilty
of this offense? and again not one shred of evidence was ever
introduced -fe-e to 100% positively state the complainant was

deceased when he left the Petitioner's car.




  Petitioner will recap this claim:

1. Petitioner made such comments that the complainant did not

make any sounds after he was shot, but this alone is not sufficient

to determine that the complainant was dead, as is, it is not

by a rule of thumb that every person who has been shot, in

the head or otherwise, should make noise, but more importantly,

this comment was made with respect to complainant's death to

his Mother, when she asked if he 'Died Instantly', and such

a statement was intended to ease the pain of the deceased's

Mother and    this   statementEshou3idu_dnot have been   taken as   such

a bold and utterly conclusive rendition of the complainants

life or death, especially by a person not trained in medical

procedures and has never had experienceliodealing with death.
2. The State also submits information about the petitioners

vehicle, whereat, there was "Physical evidence" yet, Petitioner
was not charged for tampering with this evidence, therefore

its introduction was prejudical and not the subject of this
case, yet, the Fourteenth Appeals court has made it a part
of   the record herein.



3. The medical examiner testified about two gunshot wounds
and in short was able-to proudly state the the first gunshot
wound was not one thatwould>cause "Instant death"     and yet
convientantly failed to discuss whether or not the second gunshot
wound was immediately Life-Threatening.    With such, this testimony
left open the plain and simple fact that neither gunshot was
one that would have caused "[l]nstant Death", leaving open
the fact that Complainant could have more likely than not survived
both gunshot wounds and was in fact alive when he was ejected
from the vehicle, DESTROYING the legitimate ends of the states
case.




^• The Appelleitie Court prxiMers that this Petitioner did not
assert any arguements with respects to the knowledge of the
petitioner knowing aminvestigation was pending or in progress
and even if Petitioner would have worked this into his appeal
they would have denied it, with such, petitioner will not adddress

this subject, and will challenge it via Habeas Corpus §11.07.


5. Petitioner further argues that evidence was presented by
the state, thru the testimony of its expert witness and the
Detective   (Richard Martinez),: that the complainant had a tear
in his boxer shorts and an abrasion under his right eye, and

subsequently testified that these related to being pushed out

of a car or from an altercation.   More importantly, the Medical

Examiner also testified that an abrasion found on the complainants

face and a scraped knee were caused by the complainant being

pushed out of the car by the petitioner, but what is most important

is that the records are clear and stated that this complainant

was picked up from the Jail were he was released on bond,, however

what the state failed to introduce was the fact that the complainant

was in jail for an assault charge, and this assault charge
could "have""very well caused the injuries to the knee and the

abrasion to the eye of the complainant.



6. Petitioners goal herein is to establish that the Fourteenth

Court of Appeals erred in affirming this case based upon the

sufficiency of the evidence, and- the arguement of "Time of
Death" of the complainant is the pillar of the arguement, not

spent shell casing, misfired bullets, off-handed statements

to others, scrapped knees, eyes with abrasions, or any other

issues, again, the sole issue is "Was the complainant alive

or dead when he left the vehicle?"    and this is a question

only God can answer, simply because}as it stands, not one piece
of evidence has been presented to determine if the complainant

was dead when he left the vehicle, or if Petitioner intended

to destroy, alter or conceal, evidence of the corpse.
7. The state would further allude- to the "Drag" marks at the

scene, and would like for this Honorable court to believe that
these marks could have only come from being dragged away from
the vehicle, but never really knowing where the vehicle was
at the time of the shooting, zor if the complainant was dragged
or if he pulled himself, this because no one testified as to
thezposition of the body when found, (i.e. was the complainant
in a position with his hands in front of him or under him,)
was the evidence consistant with being dragged by the feet

or by the hands ? Was any book-in photos from the jail introduced
to show the complainant lafcked the abrasion(s) to his face
prior to his death or were they caused by the alleged fall
from the vehicle.



8. The photographs from the scene showed a trail of blood.
the blood was not pooled in the way it would if the blood were
flowing onto the concrete from the complainants body, instead
the blood trailed in straight lines, which-.-suggested that it
resulted from the body being dragged" (Memorandum Opinion pg
5-6), yet,even this is not conclusive as it is based upon the
amount of blood and the rate of the heart, the length of the

drag marks and any foot prints around the body.


9. Again this Petitioners sole arguement herein is the lack
of evidence produced at trial to determine if the peMiinmer
tampered with evidence (Corpse) and this Petitioner relies
soley upon the fundamental truth;that there is no evidence
to determisf the exact minute of death and where the complainant
died at.   Herein, the Appellant's court proffers that there exist
both lay testimony and expert testimony about the physical
evidence from which a rational jury could have determined that
the complainant was dead at the time he exited Petitioners
car.   Petitioner can only tender that there is no scientific
or medical evidence on earth that could determine the exact

time of complainants death, as death can only be determined
by a medical person or a person who can whole heartedly state
there is not any trace of heart beat left, no breath is being
taken ,and life is gone from the body, and herein this is impossible
from the evidence as ,no one saw the gun-shot, no one rushed
to the scene, officers did not arrived eh the scene until approx-
20 to 30 minutes after the body was discovered by the witness
and even the witness was unable to determine if the complainant

was alive or dead, there was blood in the car, indicating complainant
had a heart beat sufficient enough to force blood from his
body, therefore, there was life, there was blood on the ground,
yet conveniently, testimony fails to state if the amount is
condusive to a heart beat, weak, slow, irregular, or none at

all, again , there is just not enough evidence to conclude
at what time death occured or where it occured, and the state

has simply painted the picture it wanted, and simply neglected
those crucial questions that could have produced evidence sufficent
enough to acquite, this petitioner.
 Petitioner, argues further that one of the elements of Penal

Code 37.09 is that evidence is the corpse, and that the corpse

must have been altered, destroyed, or concealed, and this is

done within the meaning of Penal Code 37.09(a)(1) and (c)vWh'en
the evidentiary value is destroyed.   And the only way evidence

herein (corpse) cancte destroyed, altered,or concealed: is when
the part (body) recovered has less evidentiary value than the
body would have been if left inside the car - Speetor v. State

746 S.W2d 945, 946 (Tex. App Austin 1988 no pet.)
  Here, even if Petitioner ejected complainant from his vehicle,

the evidence would not have been destroyed or altered because
no shooter was ever in his vehicle, nor was there any evidence

within the vehicle that would have produced any other result

for the Police,then,they already had or would ever have had,
the purpose of the investigation was to produce who shot the

complainant, not where the complainant was sitting or located

when he died, therefore the states theory of liability herein

is flawed because petitioner did not conceal, alter or destroy

a corpse, he merely concealed information by not reporting

the offense to police, not destroying, altering or concealing
evidence, and the Penal Code in question here criminalizes

the concealment, alteration of destruction of physical evidence,

not the concealment of information. Rotenberry v. State 245
S.W.3d 583, 586 (Tex. App. - Fort Worth 2007, pet, ref'd).


  Moreover, It is not enough the Petitioner knew that his actions




                                 10
weuldiimpair the availabilty of the corpse as evidence, here

it is imperative that the state prove Petitioner intended [Emphasis]
to impair the corpse as evidence or impair its availability.

  That is , altering, destroying, or concealing the evidence,, which
must have been petitioners conscious objective or desire,

Stewart v. SEate 240 S.W.3d 872, 874 (Tex. Crim. App. 2007)


  In close, Petitioner avers that the evidence was insufficient

to support his conviction.



Petitioner states with such and pursuant to Texas Rules of
App. Proc. 66.3 (a)(c)(f) the Court of Criminal Appeals may
consider in deciding to grant Discretionary Review:

      (a) Whether a court of appeals has decided an issue
         which conflicts with another court of appeals
                  decision on the same issue;

       (c) Whether a court of appeals decision conflicts
            with the applicable decision- of the Court
                      of Criminal Appeals;

     (f) Whether the court of appeals has so far departed
  from the accepted and usual course of Judicial proceedings
    or so far sanctioned such a departure by a lower--court
 as to call for an exercise of the Court of Criminal Appeals'
                     Power of Supervision.


Petitioner proffers that the Fourteenth Court of Appeals has
misinterpreted the language of Penal Code 37.09 and it's elements
needed for conviction, and that the evidence must support the
finding of guilty in this instant offense, herein, Petitioner
has made a showing that there is no evidence that he altered,
destroyed or concealed any evidence or corpse and merely failed
to make a report of the circumstances surrounding this offense.




                                11
                            PRAYER FOR RELIEF




For the reasons herein alleged, the Petitioner was denied a

fair   trial in cause No.    14-14-00166-CR in that the evidence

was insufficient to support his conviction and therefore, Petitioner

prays this Honorable Court grant this petition, and upon reviewing

the Judgment entered below, reverse this cause and remand it

for new trial or Acquiftta''U


                            Respectfully Submitted,



                              Antwain Burks, Petitioner, Pro Se

                              Ramsey One Unit

                              1100 FM 655

                              "Rpsharon, Texas 77583



                         CERTIFICATE OF SERVICE


This is to certify that no copies of this PDR have been mailed

to anyone other than the District Attorney of Fort Bend County,

Texas and the State Prosecuting Attorney, by delivery of a

true and correct copy to them all by deposting the same, post

paid in an official depository for the United States Postal

Service on the Ramsey One Unit, 1100 FM 655, Rosharon, Texas

77582, enclosed in an envelope properly addressed to those

mentioned above.




                                 Antwain Burks, Petitioner, Pro Se




                                    12
Affirmed and Memorandum Opinion filed July 21, 2015.




                                     In The


                   iffnurteentfy (ftourt nf Appeals

                             NO. 14-14-00166-CR


                  ANTWAIN MAURICE BURKS, Appellant

                                       V.

                        THE STATE OF TEXAS, Appellee


                   On Appeal from the 400th District Court
                            Fort Bend County, Texas
                    Trial Court Cause No. 12-DCR-061196



             MEMORANDUM                         OPINION

      In a single issue, appellant Antwain Maurice Burks challenges the
sufficiency of the evidence supporting his conviction for tampering with evidence.
We affirm.


                   I.     Factual and Procedural Background

      Appellant and the complainant, Dontay Leonard, were together on the night
the complainant was murdered. That evening, appellant drove the complainant to a
night club. The complainant was in appellant's company at 1:03 a.m., when the
complainant spoke with his girlfriend on the telephone. Within twenty minutes of
that phone call, the complainant's dead body lay face down in the street.           The
cause of death was two gunshot wounds.

      Appellant relayed different stories to different people about what happened
that night. He generally maintained that the complainant got into a fight with a
club patron and that at least one individual approached them while they were in
their car on the way home and killed the complainant. Appellant also admitted to
one person that he pushed the complainant out of his vehicle and into the street.

      Appellant was arrested and charged with tampering with evidence, a second
degree felony because the evidence was a human corpse. Appellant pleaded "not
guilty." At trial, the jury found appellant guilty and assessed punishment at sixteen
years' confinement.

                             II. Tampering with Evidence

      Appellant asserts the evidence is legally insufficient to prove beyond a
reasonable doubt that the complainant was dead when he left appellant's vehicle.
In other words, appellant argues the evidence is legally insufficient to prove that he
altered, concealed, or destroyed the complainant's corpse as opposed to the
complainant's mortally-wounded body.

       In evaluating a challenge to the sufficiency of the evidence supporting a
criminal conviction, we view the evidence in the light most favorable to the
verdict.   Wesbrook v. State, 29 S.W.3d 103, 111 (Tex. Crim. App. 2000). The
issue on appeal is not whether we, as a court, believe the State's evidence or
believe the appellant's evidence outweighs the State's evidence. Wicker v. State,
667 S.W.2d 137, 143 (Tex. Crim. App. 1984). The verdict may not be overturned
unless it is irrational or unsupported by proof beyond a reasonable doubt. Matson
v. State, 819 S.W.2d 839, 846 (Tex. Crim. App. 1991). The trier of fact "is the
sole judge of the credibility of the witnesses and of the strength of the evidence."
Fuentes v. State, 991 S.W.2d 267, 271 (Tex. Crim. App. 1999). The trier of fact
may choose to believe or disbelieve any portion of the witnesses' testimony.
Sharp v. State, 101 S.W.2d 611, 614 (Tex. Crim. App. 1986). When faced with
conflicting evidence, we presume that the trier of fact resolved conflicts in favor of
the prevailing party. Turro v. State, 867 S.W.2d 43, 47 (Tex. Crim. App. 1993).
Therefore, if any rational trier of fact could have found the essential elements of
the crime beyond reasonable doubt, we must affirm. McDuffv. State, 939 S.W.2d
607, 614 (Tex. Crim. App. 1997).

      The indictment alleged that appellant tampered with the corpse of the
complainant with the intent to impair its availability as evidence in a subsequent
investigation or official proceeding. A person commits the offense if, knowing
that an investigation or official proceeding is pending or in progress, the person
alters, destroys, or conceals a human corpse with intent to impair its verity,
legibility, or availability as evidence in the investigation or official proceeding.
See Tex. Penal Code Ann. § 37.09 (West 2014); Williams v. State, 270 S.W.3d
140, 142 (Tex. Crim. App. 2008).

      The record contains evidence of the following sequential events leading up
to and following the complainant's death:

      • On the night the complainant was killed, appellant gave the complainant
        a ride home from jail after the complainant was bonded out of jail.
      • The complainant was in jail, for a charge related to his conduct towards
          the complainant's girlfriend.
      • After the complainant was bonded out of jail, the complainant and
        appellant left, stating that they intended to go to a club.
     •   A witness encountered the complainant's body, face down on the street.
         The witness estimated the time was between 1:20 a.m. and 1:30 a.m. The
         witness then called police.
     •   Police received a call at 1:46 a.m. and arrived on the scene at 1:50 a.m.
         The paramedics in the ambulance arrived on the scene and determined
         the complainant was dead. The police could not find any eyewitnesses or
         anyone who heard gunshots in the area.
     • After the complainant's brother learned the complainant had been killed,
       the complainant's brother called appellant. At first appellant would not
       speak with him. Appellant finally told the complainant's brother that
       appellant and the complainant had gone to the night club and the
       complainant had gotten into an altercation with someone. Then,
       appellant and the complainant left the club and were joy riding and
       smoking when someone approached the car and put a gun to the
       complainant's head. Appellant took off running. Appellant stated that
       the gun shot two times and then it jammed. The complainant's brother
       asked appellant how he knew the gun jammed but apparently did not
         receive an answer.

      • Appellant's account seemed improbable to the complainant's brother
        because appellant was injured and using a cane to walk at the time.
        Appellant did not call anyone after the shooting.
      • Appellant's girlfriend spoke to appellant at 1:03 a.m., but could not get in
         touch with him after that time.

      • Appellant's sister testified that appellant told her several conflicting
        accounts about what happened that night. In one of the accounts
        appellant indicated he pushed the complainant out of his vehicle.
      • The mother of one of the complainant's children testified that she spoke
        with appellant and asked him whether the complainant died instantly.
        Appellant indicated that the complainant did not make any sounds.
      • The aunt of one of the complainant's children testified that she spoke
        with appellant and appellant advised that he did not kill the complainant,
        but he did push him out of the car.
      The record also contains testimony about the physical evidence in
appellant's car and at the scene where the complainant's body was discovered:
The medical examiner testified that the complainant suffered two gunshot
wounds. The first shot went through the complainant's chest and into his
abdomen, where it caused damage to the liver. The medical examiner
testified that the first gunshot was not immediately life-threatening
because of its location, but without medical treatment could be fatal. The
second gunshot entered the left side of appellant's chest and caused
damage to the left lung and to the heart and also the liver. The medical
examiner did not discuss whether or not the second gunshot was
immediately life-threatening.
Officer Chi Thanh Nguyen testified that he found a bullet that looked like
it may have misfired. Officer Nguyen explained it was a whole bullet
that was indented as if someone had attempted to fire it, but it had not
fired properly.
Detective Richard Martinez testified that when he discovered the
complainant, the complainant's blood was mostly concentrated around
his waist area. The way the blood was pooled suggested he was probably
seated somewhere and was there long enough for the blood to soak in
around his waist and buttocks area.

Detective Martinez testified that the complainant had a tear in his boxer
shorts and an abrasion under his right eye. Detective Martinez said the
tear could have come from being pushed out of the car and the abrasion
under the right eye was related either to being pushed out of the car or
resulted from an altercation.

Police officers searched appellant's car. They found blood stains in the
front seat of the passenger side of the car. Bao Nguyen from the crime
lab testified that, to a reasonable degree of scientific certainty, excluding
an identical twin, the blood contained in appellant's passenger seat
belonged to the complainant.
Detective Martinez testified that appellant's car was cleaned after the
night of the complainant's murder.
The medical examiner testified that the abrasion on the complainant's
face was consistent with the skin being scraped over a rough surface.
The medical examiner noted similar abrasions to the complainant's right
knee. The medical examiner testified that being pushed out of a vehicle
could cause these injuries.
Photographs from the scene showed a trail of blood. The blood was not
pooled in the way it would flow if the blood were flowing onto the
          concrete from the complainant's body. Instead, the blood trailed in
          straight lines, which suggested that it resulted from the body being
          dragged.
       To find appellant guilty of tampering with evidence, the jury needed to find
that appellant, knowing an investigation or official proceeding is pending or in
progress, altered, destroyed, or concealed, the complainant's body with intent to
impair its verity, legibility, or availability as evidence.1              Appellant's central
argument is that without evidence of the "golden hour" at which the complainant
died, there is no evidence that the complaint died either in appellant's car or before
exiting appellant's car, however that occurred. We disagree. There is both lay
testimony and expert testimony about the physical evidence from which a rational
jury could have determined that the complaint was dead at the time he exited
appellant's vehicle.

       As to the physical evidence, the jury heard from the medical examiner that
the complainant died from two gunshot wounds, but no witnesses near the
complainant's body heard or saw anything, even though at least one witness was at
home and awake at the time of the murder, near the area where the complainant's
body was found.        These facts support an inference that the gunshots occurred
elsewhere. The jury also heard evidence from a police officer and the medical
examiner that the way the complainant's blood pooled led them to believe the

       1Appellant does not assert the evidence is insufficient to show he knew an investigation
or official proceeding was pending or in progress. Even if appellant had asserted these claims,
we would conclude the evidence is sufficient to support the jury's verdict. See Williams, 270
S.W.3d at 144-45. To the extent appellant argues the evidence is insufficient to prove he altered,
concealed, or destroyed a corpse, the record contains sufficient evidence to support the jury's
verdict. For example, the jury heard evidence that appellant moved the complainant's body, an
act that altered the body's location. See Carnley v. State, 366 S.W.3d 830, 836 (Tex. App.—Fort
Worth 2012, pet. refd); Ramos v. State, 351 S.W.3d 913, 914-15 (Tex. App.—Amarillo 2011,
pet. refd) (holding evidence sufficient to support conviction for tampering with evidence where
the record contained evidence the defendant dragged a body). The jury also heard evidence that
appellant's actions altered the physical state of the complainant's body. See Carnley, 366
S.W.3d at 836; Ramos, 351 S.W.3d at 914-15.
complainant was seated when he died. The complainant's blood was found in
appellant's car, which confirms testimony that the complainant was in appellant's
car when the complainant died. The photos before the jury show the complainant's
body and two even trails of blood. In the photos, other than the trails of blood and
the substantial amount of blood soaked into the complainant's clothing, there is no
blood surrounding the complainant's body. The medical examiner testified that the
even trails of blood resulted from blood dripping off a body that was being
dragged; they did not result from blood flowing out of a body. The medical
examiner explained that blood flowing from a body clots and pools in a way not
present in the photos.      The jury reasonably could have concluded from this
testimony that appellant's blood had stopped flowing from his body by the time his
body was moved.

         Appellant notes that no witness stated the exact time of the complainant's
death and the medical examiner testified that one of the gunshot wounds was not
immediately life-threatening based on its location. The lay testimony also supports
a rational determination that the complaint was dead when his body left appellant's
vehicle. Although no witness stated the exact time of the complainant's death, the
jury had evidence that appellant admitted the complainant was dead before
appellant pushed his body out of the car.         Specifically, the mother of the
complainant's child testified that she spoke with appellant after the complainant's
death.     The mother wanted to know whether the complainant suffered or died
instantly and appellant told her the complainant made no sounds, which suggests
he died instantly.

         In sum, expert testimony that the physical evidence points to blood ceasing
to flow from the complainant's body before it left the vehicle and gunshot wounds
consistent with a rapid death coupled with lay testimony about appellant's
eyewitness account of the complainant's death support the jury's conclusion that
appellant tampered with a human corpse. See Ramos, 351 S.W.3d at 914-15.

      The jury's verdict is supported by sufficient evidence. See id. Accordingly,
we overrule appellant's sole issue and affirm the trial court's judgment.




                                /s/           Kem Thompson Frost
                                              Chief Justice




Panel consists of Chief Justice Frost and Justices Boyce and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).